[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                              No. 11-13655                 FEB 22, 2012
                          Non-Argument Calendar             JOHN LEY
                        ________________________             CLERK

                 D.C. Docket No. 5:08-cv-00239-WTH-TBS



BLADIMIR RIOS,

                                                          Petitioner-Appellant,

                                   versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

                                                       Respondents-Appellees.
                       ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                            (February 22, 2012)



Before BARKETT, PRYOR and ANDERSON, Circuit Judges.
PER CURIAM:

      Bladimir Rios, a Florida prisoner, appeals pro se the denial of his petition

for a writ of habeas corpus. 28 U.S.C. § 2254. In the Florida courts, Rios

collaterally attacked, Fla. R. Crim. P. 3.850, his conviction for second degree

murder on the ground that his trial counsel had been ineffective for failing to move

for a judgment of acquittal. Because the Florida courts reasonably applied clearly

established federal law when they concluded that Rios had failed to establish that

his counsel had performed deficiently, we affirm.

      We review de novo the denial of a writ of habeas corpus. Borden v. Allen,

646 F.3d 785, 808 (11th Cir. 2011). To obtain a writ of habeas corpus, a

defendant must prove that the decision of the state court was “contrary to, or

involved an unreasonable application of, clearly established Federal law.” 28

U.S.C. § 2254(d)(1). A state court unreasonably applies clearly established

federal law when the state court “‘identifies the correct governing legal principle

from [the] decisions [of the Supreme Court], but unreasonably applies that

principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520,

123 S. Ct. 2527, 2534–35 (2003) (quoting Williams v. Taylor, 529 U.S. 362, 413,

120 S. Ct. 1495, 1523 (2000)). To constitute an “unreasonable application” of

federal law, the decision of the state court must be “so lacking in justification that

                                           2
there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S. ___,

131 S. Ct. 770, 786–87 (2011). A habeas petitioner must “[s]urmount . . . [a] high

bar” to overcome the presumption of reasonableness accorded counsel under

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), and he must

overcome the “doubly deferential” standard applied to the decisions of counsel

under section 2254(d)(1). Harrington, 131 S. Ct. at 788. In other words, the

petitioner must establish that no “reasonable argument [can be made] that counsel

satisfied Strickland’s deferential standard.” Id.

      The district court correctly denied Rios habeas relief. The Florida courts

reasonably concluded that Rios’s attorney had not been “deficient for failing to

raise a meritless” motion to acquit Rios of first degree murder. Freeman v. Att’y

Gen., 536 F.3d 1225, 1233 (11th Cir. 2008). The Florida courts reasonably

determined that the state had presented sufficient evidence to prove that Rios had

murdered Elvin Rodriguez with “premeditated design.” Fla. Stat. §

782.04(1)(a)(1). One of Rios’s cohorts, Edgardo Mercado, testified that Rios

stabbed Rodriguez repeatedly because he was a snitch, and Mercado’s account of

the murder was consistent with the conditions at the murder scene and the findings

of the medical examiner that Rodriguez had been stabbed at least 87 times with

                                          3
two knives and had been struck in his left lung, aorta, and jugular vein. See Boyd

v. State, 910 So. 2d 167, 182 (Fla. 2005) (“[T]he deliberate use of a knife to stab a

victim multiple times in vital organs is evidence that can support a finding of

premeditation.”). Rios argues that the decision of the Florida courts was

unreasonable because a motion for a judgment of acquittal would have highlighted

the discrepancies between Mercado’s testimony and other evidence, but “[t]he fact

that the evidence is contradictory does not warrant a judgment of acquittal,”

Fitzpatrickv. State, 900 So. 2d 495, 508 (Fla. 2005). The Florida courts

reasonably concluded that Rios had failed to establish that his counsel was

ineffective.

      We AFFIRM the denial of Rios’s petition for a writ of habeas corpus.




                                          4